PER CURIAM.
Appellant, Theodore J. Brueckmann, was a workman at a construction site. He was personally injured there when a wall toppled. He sued several defendants for damages. The trial court entered summary final judgment against Brueckmann. He appeals.
Upon review of the record and appellate advice, we are of the opinion that it was error to enter summary judgment in favor of Bonaventure, owner-builder, because there were genuine issues of material fact as to the status of Bonaventure, which status would impact upon Bonaventure’s liability to Brueckmann. There were issues as to the cause of the topple and the negligence of Bonaventure.
We reverse the summary judgment in favor of Bonaventure and remand for further proceedings.
We affirm the summary judgment in favor of Bullet Construction, Inc.
AFFIRMED in part; REVERSED in part and REMANDED.
DELL, WALDEN and STONE, JJ., concur.